IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RAHEEM BROWN EX. REL          : No. 17 EM 2015
COMMONWEALTH OF PENNSYLVANIA, :
                              :
              Petitioner      :
                              :
                              :
         v.                   :
                              :
                              :
SUPERINTENDENT S.C.I. COAL    :
TOWNSHIP VINCENT T. MOONEY,   :
                              :
              Respondent      :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of March, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.